—Order and judgment (one paper), Supreme Court, New York County (Martin Evans, J.), entered on or about June 14, 1993, dismissing petitioner’s CPLR article 78 petition seeking to vacate two determinations of the New York State Division of Housing and Community Renewal dated September 17, 1992 and October 1, 1992, and one of the Department of Housing Preservation and Development, dated March 29, 1990, unanimously affirmed, without costs.
We agree with the IAS Court that a rational basis exists for the determinations of the New York State Division of Housing *7and Community Renewal granting the application of respondent 1133 Building Corp. for permission to terminate all of the residential tenancies of the Hotel Diplomat, a single room occupancy hotel, upon a finding that the respondent had demonstrated the requisite good faith intention to demolish the Hotel Diplomat for the purpose of building a new commercial building on the site, and approving the relocation housing plan offered to petitioner and other tenants by 1133 Building Corp. The record confirms that these orders resulted from exhaustive inquiry and are not arbitrary or capricious.
We also agree with the IAS Court that petitioner’s challenge to the Certificate of No Harassment issued by the New York City Department of Housing Preservation and Development is untimely (CPLR 217). We have considered petitioner’s other claims and find them to be without merit. Concur— Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.